Wood, J., (after stating the facts.) The failure of the commissioner appointed by the court to make sale. of the lands in the overdue tax proceedings to state in his report that he had given the notice as required by-the statute in such cases and his failure to attach such notice to his report were, at most, irregularities which did not affect the jurisdiction of the chancery court to confirm and approve same. The fourteenth section of the overdue tax act (March 12, 1881), while requiring the commissioner making the sale to report "his proceedings to the court,” and to “file it in the office of the court thereof,” does not set forth what the proceedings are that he is required to report, nor does the statute anywhere make the report he files the only evidence of what he did. The statute requiring the filing of the report of his proceeding provided that the report should stand open for exceptions, that if exceptions were filedAhey should be disposed of summari’y, that if any irregularity should be apparent the court should set aside sale, and order new sale, etc. Section 15 of ffiat act provides that “whenever a report of such commissioner shall be confirmed, all objections to the sale and the proceedings thereunder shall be adjudicated in favor of the validity thereof,” etc. These were not jurisdictional defects, but were irregularities which the confirmation and.approval of the report by the court rendered impregnable to collateral attack. Likewise the failure of the commissioner to show in his report that the land in controversy was struck off to the State for any specified amount. Likewise the failure of the commissioner to show in his report that he had certified to the clerk of the county the lands that were struck off to the State, as required by section, 12 of the overdue tax act. " • This court in the recent case of Kelly v. Laconia Levee District, 74 Ark. 202, held that the .failure of the commissioner, to certify to the proper county clerk the sale of certain lands to the State will not affect the' validity of a subsequent sale of such land by the State: We also said in that case that “the effect of confirmation was to' complete the sale, the court having jurisdiction.” That decision is controlling here'. See also other decisions of this court to the effect that, the court having jurisdiction, its decree will not be set aside for irregulaiities on collateral attack. Johnson v. Lesser, 76 Ark. 465; Arbuckle v. Matthews, 73 Ark. 27; Clay v. Bilby, 72 Ark. 101, and the cases there cited. Finding no error, the decree is affirmed.